Citation Nr: 1204526	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic joint pain of the elbows, hips, shoulders, and knees, to include as due to fibromyalgia and an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied service connection for chronic joint pain and chronic fatigue syndrome.

The Board remanded the claim in September 2010 for additional development.  

The issue of entitlement to service connection for chronic joint pain of the elbows, hips, shoulders, and knees, to include as due to fibromyalgia and an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome.

2.  A current disease causing fatigue, hemocromatosis, was initially manifested during active service.


CONCLUSION OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  A disease causing fatigue, hemocromatosis, was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in July 2004, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was requested to submit all evidence in his possession in the July 2004 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a July 2006 letter.  

There was a timing deficiency in that the July 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the claim is being denied, no effective date or rating is being set.  The delayed notice on these elements, therefore, does not deprive the veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA examination reports, and private medical records.  Additionally, the Veteran was provided a proper VA examination in September 2004 and October 2010, with an October 2011 addendum, in connection with this claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the September 2004 and October 2010 VA examination and medical opinion together with the October 2011 addendum are more than adequate to assess the issue regarding chronic fatigue, as they are predicated on a full reading of the service treatment records as well as the private medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and conducted a thorough examination.  A current chronic disability manifested by fatigue was not found.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in September 2010, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was issued a September 2010 letter requesting that he provide the necessary authorizations to obtain Dr. C.P.'s treatment records, or in the alternative, that he submit the records himself.  The Veteran did not respond.  He was then provided the VA examination in October 2010.  A supplemental statement of the case (SSOC) was issued in November 2011.  Since the record reflects compliance with the September 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  VA has published an interim rule which has extended the presumptive period to December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to April 1991.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2011.  38 C.F.R. § 3.317(a)(1).  VA has published an interim rule which has extended the presumptive period to December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011).  

The Veteran contends that he has chronic fatigue syndrome as a result of his service in the Persian Gulf.

In order to satisfy the first element of service connection-a current disability-there must be evidence of the claimed condition at the time of the claim or some time thereafter.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that to satisfy the requirement for a current disability, the disability must be shown at the time of the claim or thereafter); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability is demonstrated if it is shown at any time after the claim is received).

During VA examination in September 2004, the Veteran reported experiencing fatigue, starting in April 1991, while he was still on active military duty.  He reported that it started gradually and got progressively worse within three to four weeks.  He denied any fever, sweats, muscle aches, headaches, or neuropsychological symptoms, and there were no palpable lymph glands.  He did complain of multiple joint discomfort, as noted above.  

The Veteran reported that he slept about six hours a night, that his fatigue had not caused him to miss any time from work, but he was too tired to golf or run.  He also reported working full time on the night shift as a postal worker in a position that required him to stand most of the time.  The examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome set forth by the AMA principles.

Treatment records from Dr. C.P., the Veteran's private physician, show that in May 2005, the Veteran was seen for complaints of chronic muscle pain and chronic joint pain, for which he reported taking Tylenol and Advil as needed; low energy level, fatigue, and tiredness.  

On physical examination, he reported generalized joint pain, muscle pain, no joint swelling, no focal weakness, and no sensory deficits.  There was no edema, no clubbing, and no cyanosis.  Strength was 5/5, and he had normal, symmetric joints.  In addition, he demonstrated full passive range of motion at the knees, elbows, wrists, hip, and ankle.  The assessment was chronic fatigue syndrome/fibromyalgia. 

In June 2005, the Veteran reported feeling much better; that his previously reported pains were almost gone; and that he was sleeping better and had more energy.  He also reported using Celebrex occasionally.  The Veteran also indicated that he had been seen by another doctor who informed him that he may have hemochromatosis, but he was not given a follow up evaluation.  

On physical examination, there was no joint pain, no joint swelling, no focal weakness and no sensory deficits.  There was also no edema, no clubbing and no cyanosis.  Strength was 5/5 in all 4 extremities, and joints were normal and symmetric, with full passive range of motion at the knees, elbows, wrists, hips and ankle.  The assessment was chronic fatigue/fibromyalgia, improved with medication.

In September 2005, the Veteran reported again that he was feeling much better with medication; that his previously reported joint pains were almost gone; and that he was sleeping better and had more energy.  Examination findings were the same as in June 2005, and the examiner's assessment was the same.  

In March 2006, the Veteran reported that his pains were well controlled with medication and that he felt good.  On physical examination, he again reported no joint pain, no joint swelling, no focal weakness, and no sensory deficits.  There was no edema, no clubbing and no cyanosis.  Strength in all 4 extremities was 5/5, and his joints were normal and symmetric, with full passive range of motion at the knees, elbows, wrists, hips, and ankle.  The examiner's assessment was chronic fatigue/fibromyalgia, and he noted that the Veteran was doing well on medication.

In a December 2006 statement, Dr. C.P. indicated that he had treated the Veteran for almost two years, and that he carried diagnoses of fibromyalgia and chronic fatigue syndrome.  The doctor did not explain the diagnosis of chronic fatigue syndrome or cite the factors or symptoms which supported the diagnosis.  The claims folder contains records dated from May 2005 to March 2006, and as noted, the Veteran has not authorized VA to obtain additional records.  

He was provided a second VA examination in October 2010 and the examiner provided an addendum in October 2011.  The examiner noted the Veteran's service and medical history, including the private treatment records.  Regarding chronic fatigue syndrome, the examiner stated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome during the appellate period and there was no evidence of an undiagnosed illness manifested by fatigue.  The examiner noted that the Veteran had had some generalized muscle aches and weakness, some joint aches, and some sleep disturbance for a while as well as the prior diagnosis of chronic fatigue syndrome by the private doctor in 2005.  

The examiner found; however, that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  He stated that that there was no acute onset of fatigue symptoms, no low grade fever, no nonexudative pharyngitis condition, no tender or palpable nodes, and no headaches.  There were no lab findings to point to chronic fatigue syndrome.  

While the Veteran had joint pains, the examiner observed that they were not migratory and there was no evidence of cognitive impairment or neuropsychiatric symptoms.  The examiner also acknowledged the Veteran's reported fatigue at the end of active service; he described it as a gradual onset.  Moreover, while he described fatigue and sleep disturbance in 2005 to his private physician, both symptoms improved and by March 2006 he had stopped taking the prescribed sleeping pill.  

The examiner further stated that he saw no evidence of any undiagnosed illness manifested by chronic fatigue or any other disability related to service.  The examiner noted that the Veteran had hemochromatosis, which is an iron metabolism problem considered a genetically determined disorder with increased iron.  Due to the rise in serum iron, the Veteran received monthly blood phlebotomy done to draw off about a unit of blood.  The examiner stated that hemochromatosis could cause people to feel tired, achy, and fatigued as a consequence of too much iron stored in the blood.  As the disorder was "genetically determined," it was not related to service.  

Chronic Fatigue Syndrome

The record contains conflicting opinions as to whether the Veteran has chronic fatigue syndrome.  His private physician has diagnosed that disorder, but has not discussed how the Veteran meets the criteria for that diagnosis.  Hence, the physician's diagnosis is of little probative value.

The September 2004 VA examiner did consider the "AMA principles" for diagnosing chronic fatigue and concluded that the Veteran did not meet those criteria.  The October 2010 VA examiner provided details as to which of the criteria the Veteran failed to meet.  Together, these opinions are more probative of whether the Veteran has chronic fatigue.

The October 2010 VA examiner took into account the diagnosis reported by Dr. C.P. and discussed why the records of this treatment did not support the diagnosis of chronic fatigue syndrome.  The examiners also took into account the Veteran's statements.  

As a lay person, the Veteran lacks the expertise to say that he meets the specific requirements for a diagnosis of chronic fatigue syndrome.  Hence, his opinion as to the proper diagnosis is not competent evidence.

There is no other evidence on the question of whether the Veteran has current chronic fatigue syndrome.  As the most probative evidence is against the claim, reasonable doubt does not arise, and service connection for chronic fatigue is denied.

Other Conditions Causing Fatigue

The October 2010 examiner noted the reports of fatigue beginning in service, and also noted that the Veteran has hemochromatosis, a condition that can cause fatigue.  

While the examiner provided a negative opinion with regard to hemochromatosis based on its "genetically determined" nature; VA's General Counsel has held that service connection can be granted for such disorders.  VAOPGCPREC 67-90 (Jul. 18, 1990).  In VAOPGCPREC 67-90, the General Counsel held that service connection may be granted for hereditary, or genetic, diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. Id.

The examiner's opinion can be read as saying that the fatigue identified in service was related to hemochromatosis.  There is no evidence that this condition was symptomatic prior to service.  The fatigue symptoms apparently abated after service with treatment, but the need for treatment has continued.  Hence, the evidence shows a current disability that first manifested in service.  As such service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for a disability manifested by fatigue, namely hemochromatosis, is granted.



REMAND

In its September 2010, remand the Board sought to provide the Veteran with a VA examination for fibromyalgia and the claimed joint pain.  The examiner was to determine, in part, whether the Veteran met the criteria for a diagnosis of fibromyalgia and whether any currently diagnosed disability of the joints as likely as not had onset in service.  The examiner was requested to provide a rationale for all opinions provided.  

The October 2010 examiner stated that the Veteran did not meet the criteria for a diagnosis of fibromyalgia, but did not provide a rationale for the opinion.  As the Board noted in the September 2010 remand, treatment records from Dr. C.P., the Veteran's private physician, show that in May 2005, the Veteran was seen for complaints of chronic muscle pain and chronic joint pain, and was diagnosed as having fibromyalgia.  It is unclear from the VA examination reports whether the Veteran formerly met the criteria for that diagnosis, but no longer did so; or whether the VA examiner disagreed with Dr. C.P., and if so, why. 

In addition, the examiner diagnosed mild bilateral shoulder AC joint degenerative joint disease, minimal bilateral acetabular joint degenerative joint disease, mild bilateral knee degenerative joint disease, and bilateral elbow arthralgia with normal joint structures.  The examiner stated that there was no indication that any disability of the joints had onset during service; however, a rationale was not provided following that statement.  

As the Board noted during its remand, while service treatment records are negative for any complaints, treatment, or diagnosis related to chronic joint pain or any associated disorder, during VA examination in September 2004, the Veteran reported right hip pain which started about 1991 without any precipitating injury. 

The Court has held that an examination is inadequate where the examiner does not provide a rationale for the opinions provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

As such, the October 2010 VA examination and addendum are inadequate for the purpose of determining the etiology of the Veteran's disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who provided the October 2010 examination and October 2011 addendum for clarification.  If the examiner is unavailable, provide the Veteran with a new examination consistent with this remand. 

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of fibromyalgia.  

If the Veteran does not meet the criteria for that diagnosis, the examiner should specify what criteria have not been met, and should clarify whether the Veteran ever met those criteria.

The examiner should also provide an opinion as to whether any disability of the joints, including the hips and elbows, at least as likely as not had their onset in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


